Citation Nr: 0405956	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that the RO considered the veteran's claim, 
which was received in May 2001, as a petition to reopen a 
previously denied claim.  While it is true that a March 1977 
rating decision of the Winston-Salem RO denied service 
connection for schizophrenia, it is equally true that the 
veteran never filed a claim for schizophrenia prior to the 
one that was received in May 2001.  A claim that was received 
in May 1976 only raised the issue of entitlement to service 
connection for headaches; however, the RO, on its own 
initiative, adjudicated the issue of service connection for 
schizophrenia.  Since the veteran did not intend to raise a 
claim at that time, he was deprived the opportunity to 
provide evidence and information that would have supported 
such a contention.  Based on the foregoing, the claim 
received in May 2001 was an original claim for service 
connection.  Consequently, the issue on appeal has been 
restated as set forth on the first page of this decision.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of the further action required on his part. 

REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). 

Correspondence dated in August 2001 notified the veteran of 
the VCAA, but failed to provide him proper notice in 
accordance with 38 U.S.C.A. § 5103.  Specifically, the letter 
failed to explain what evidence was needed that was not of 
record to substantiate a claim of entitlement to service 
connection for schizophrenia.  The information provided only 
addressed, in general terms, what was needed to reopen a 
previously disallowed claim.  Since the notification is not 
relevant to an original claim of service connection, it does 
not satisfy the notice requirements of the Act.  In addition, 
the letter failed to inform him of what evidence and 
information VA will seek to obtain and what evidence and 
information the appellant should provide.  38 U.S.C.A. § 
5103; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Furthermore, the veteran was not asked to 
submit pertinent evidence in his possession that was related 
to his claim. 

The Board also notes that during the course of the appeal, 
the RO has only considered the evidence submitted since March 
1977 in the context of whether it is new and material.  In 
light of the Board's restatement of the issue, a remand is 
necessary in order to allow the RO to conduct a de novo 
review of the evidence.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for 
schizophrenia since service and ask him 
to sign the appropriate releases.  Any 
documents obtained that are not of record 
should be associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio 
v.Principi, 16 Vet.App. 183 (2001).  
Compliance requires that once a 
substantially completed claim has been 
received, the veteran be notified, by 
letter, of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim.  A 
general form letter that does not address 
the specifics of the case is not 
acceptable.  The RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
claimant, and which portion, if any, the 
Secretary will attempt to obtain on his 
behalf.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159; Quartuccio, they 
should be given the opportunity to 
respond.

3.  Upon ensuring that the provisions of 
the VCAA have been fully complied with, 
the RO should conduct a de novo review 
the claim.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




